DETAILED ACTION
Status of the Application
1.	Applicant’s Application filed December 10, 2020 is received.
2.	Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 20 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Yoshizawa et al. (U.S. Pub. 2018/0181535), Ono et al. (U.S. Pub. 2016/0085717), Poma (U.S. Pub. 2018/0150852), Iwasaki et al. (U.S. Pub. 2016/0086578), Iwasaki 2 (U.S. Pub. 2017/0280269), Kamotami et al. (U.S. Pub. 2016/0140430), Uejima et al. (U.S. Pub. 2016/0086513), Yoshizawa 2 et al. (U.S. Pub. 2016/0086512), Suzuki et al. (U.S. Pub. 2016/0086362), Yoshizawa 3 et al. (U.S. Pub. 2016/0085716), Il et al. (U.S. Pub. 2015/0088952), Okano (U.S. Pub. 2013/0050064), Aoyama (U.S. Patent 5,836,666), Tanaka (U.S. Pub. 2017/0280272), and Ura (U.S. Pub. 2014/0172132).
Regarding claim 1, neither Yoshizawa nor Ono nor Poma nor Iwasaki nor Iwasaki 2 nor Kamotami nor Uejima nor Yoshizawa 2 nor Suzuki nor Yoshizawa 3 nor Il nor Okano nor Aoyama nor Tanaka nor Ura teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“an input device having a plurality of keys for accepting an input operation of data used for an arithmetic operation”, and
“at least one processor that causes the output device to provide notice of first information in the case where numerical data for use in the arithmetic operation is received from the external device via the communication unit.”
Regarding claims 19 and 20, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 19, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626